

Exhibit 10.3.2

Modification #2 (“Modification”)
to Original Equipment Manufacturing and License Agreement
dated July 31, 2008 (“OEM Agreement”) between
Logitech Inc as assignee of LifeSize Communications, Inc., (“Lifesize”) and
Avistar Communications Corporation (“Avistar”)
Modification Effective Date:  September 20, 2011




Whereas, Avistar wishes to receive a single, upfront license and maintenance fee
payment of $3,400,000.00 for the licenses and maintenance obligations granted
under the OEM Agreement in lieu of the License and Maintenance Fees and Minimum
Purchase requirements for Years 3, 4 and 5 for up to a total of 22,000 OEM
Products sold by LifeSize; and


Whereas, LifeSize believes that it will sell less than a total of 22,000 OEM
Products by July 31, 2012;


Whereas, Avistar wishes to limit the maintenance obligations under the OEM
Agreement to two years from the Modification Effective Date; and


Whereas, LifeSize wishes to make such payment in exchange for a paid up license
to the Avistar Licensed Patents and agrees to two years of maintenance;


Now, therefore, the parties agree to modify the OEM Agreement as expressly noted
below.  Except as so modified, all terms, conditions and provisions of the OEM
Agreement shall remain unchanged, in full force and effect




1.  
Modifications to Section 3(a)of the OEM Agreement:  Section 3(a) of the OEM
Agreement is hereby deleted in its entirety and replaced with the following:



License Fees.  LifeSize shall pay Avistar the License Fee set forth in Exhibit
B-3.


2.  
Supplement of Exhibit B (Price Schedule):  Exhibit B-2 is hereby deleted in its
entirety and replaced with B-3.  Unless otherwise expressly agreed in the
attached B-3, all provisions of all previous versions of Exhibit B are
considered replaced in their entirety by Exhibit B-3.  Exhibit B-3 shall become
effective on the Modification Effective Date.  There shall be no retroactivity
of pricing for orders placed before the Modification Effective Date.



3.  
Deletion of Obligations of Sections 4(a) and 4(c).  Sections 4(a) 4(c) are
hereby deleted in their entirety.

 
4.  
Limitation of Obligations of Section 4(d) of the OEM Agreement:  The Support
Obligations of Avistar outlined in Section 4(d) of the OEM Agreement shall cease
two years from the Modification Effective Date set forth above.  At that time,
Avistar shall have no support obligations for the LifeSize OEM Products.

 
5.  
The Parties agree that this Modification may be executed in counterparts and
transmitted electronically, via facsimile or .pdf email attachment and the
electronic copy or facsimile shall be considered equivalent to a signed hardcopy
original when signed by both Parties in the space provided below.

 
 

      BY: Logitech Inc.   BY: Avistar Communications Corporation  
 
      /s/ Michael Lovell   /s/ Robert F. Kirk    Name/Title: Michael Lovell, CFO
LifeSize Division   Name/Title: Robert F. Kirk, Chief Executive Officer        
 


 
 

--------------------------------------------------------------------------------

 

 
Exhibit B-3
 
 
PRICE SCHEDULE
 
 
License and Maintenance Fee:
 
LifeSize shall pay Avistar a single license fee of $3,400,000.00 by September
30, 2011.  In the event that LifeSize sells more than 22,000 OEM Products then
it shall pay Avistar the per unit License Fees for the OEM Products as set forth
below for each OEM Product sold over the 22,000 unit threshold.
 
For each Ampato Product license sold or otherwise transferred to an End User or
Distributor, LifeSize shall pay a per seat/user license fee of $58 (“License
Fee”) and an annual maintenance fee of $10 (“Maintenance Fee”) for the first
year of use.  In addition, if LifeSize is able to sell annual maintenance
contracts for LifeSize OEM Products for periods beyond an End User’s first year
of use, LifeSize shall be obligated to pay Avistar $10 for each such annual
maintenance contract for a LifeSize OEM Product for periods beyond an End User’s
first year of use that is sold by LifeSize.  Except as specified in the previous
sentence, LifeSize shall not be required to pay any Maintenance Fee for periods
beyond the End User’s first year of use.
 


 

 
 

--------------------------------------------------------------------------------

 
